UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-31861 OPTICAL COMMUNICATION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 95-4344224 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6101 Variel Avenue, Woodland Hills, California 91367 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 251-7100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The registrant has one class of common stock authorized, Class A common stock. The holders of Class A common stock are entitled to one vote per share on matters to be voted on by stockholders.As of August 6, 2007, there were 113,979,795 shares of Class A common stock outstanding. OPTICAL COMMUNICATION PRODUCTS, INC. INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2007 and September 30, 2006 1 Condensed Consolidated Statements of Operations for the Three and Nine months Ended June 30, 2007 and 2006 and Condensed Consolidated Statements of Comprehensive (Loss) Income for the Three and Nine months Ended June 30, 2007 and 2006 2 Condensed Consolidated Statements of Cash Flows for the Nine months Ended June 30, 2007 and 2006 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4T. Controls and Procedures 42 PART II.OTHER INFORMATION AND SIGNATURES Item 1. Legal Proceedings 44 Item 1A. Risk Factors 45 Item 6. Exhibits 60 Signatures 61 1 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OPTICAL COMMUNICATION PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) June 30, 2007 September 30, 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 88,017 $ 57,413 Marketable securities 4,996 69,523 Accounts receivable, less allowance for doubtful accounts and sales returns of $472 at June 30, 2007 and $550 at September 30, 2006 10,646 11,185 Accounts receivable from related party 48 - Inventories 22,295 25,715 Income taxes receivable 726 1,284 Deferred income taxes 330 330 Prepaid expenses and other current assets 1,900 1,333 Assets held for sale 19,724 - Total current assets 148,682 166,783 Property, plant and equipment, net 10,659 29,313 Marketable securities, long-term 10,540 - Goodwill - 8,330 Intangible assets, net 3,152 2,656 Deferred income taxes 102 207 Other assets 5,154 29 TOTAL ASSETS $ 178,289 $ 207,318 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 6,793 $ 7,239 Accounts payable to related party - 2,142 Accrued payroll related expenses 2,317 1,599 Accrued bonus 2,320 1,688 Accrued transitional costs for contract manufacturing 1,234 - Other accrued expenses 1,625 2,595 Income taxes payable 311 180 Total current liabilities 14,600 15,443 OTHER LONG-TERM LIABILITIES 160 159 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: ClassA common stock, $0.001par value; 266,000,000shares authorized, 113,979,795 and 47,424,178 shares outstanding at June 30, 2007 and September30, 2006, respectively. 114 47 ClassB common stock $0.001par value; 66,000,000shares authorized (prior to June 5, 2007), 66,000,000shares issued and outstanding at September 30, 2006. - 66 Additional paid-in capital 136,793 135,123 Accumulated other comprehensive loss (83 ) (86 ) Retained earnings 26,705 56,566 Total stockholders’ equity 163,529 191,716 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 178,289 $ 207,318 SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 2 OPTICAL COMMUNICATION PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Nine months Ended June 30, 2007 2006 2007 2006 REVENUE $ 17,151 $ 14,913 $ 50,566 $ 51,003 COST OF REVENUE 16,019 11,557 46,809 34,965 GROSS PROFIT 1,132 3,356 3,757 16,038 OPERATING EXPENSES: Research and development 3,155 2,521 9,044 8,280 Selling and marketing 1,506 1,203 4,262 3,705 General and administrative 5,121 1,612 13,632 5,551 Transitional costs for contract manufacturing 1,097 - 2,408 - Impairment of goodwill - - 8,486 - Total operating expenses 10,879 5,336 37,832 17,536 LOSS FROM OPERATIONS (9,747 ) (1,980 ) (34,075 ) (1,498 ) INVESTMENT INCOME 1,312 1,601 4,296 4,349 OTHER INCOME, NET 5 101 101 239 (LOSS) INCOME BEFORE INCOME TAXES (8,430 ) (278 ) (29,678 ) 3,090 PROVISION FOR INCOME TAXES 140 159 183 298 NET(LOSS)INCOME $ (8,570 ) $ (437 ) $ (29,861 ) $ 2,792 BASIC (LOSS) EARNINGS PER SHARE $ (0.08 ) $ (0.00 ) $ (0.26 ) $ 0.02 DILUTED (LOSS) EARNINGS PER SHARE $ (0.08 ) $ (0.00 ) $ (0.26 ) $ 0.02 BASIC SHARESOUTSTANDING 113,846 113,347 113,608 113,187 DILUTED SHARESOUTSTANDING 113,846 113,347 113,608 114,040 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS)INCOME (In thousands) (Unaudited) Three Months Ended June 30, Nine months Ended June 30, 2007 2006 2007 2006 NET (LOSS) INCOME $ (8,570 ) $ (437 ) $ (29,861 ) $ 2,792 OTHER COMPREHENSIVE (LOSS) INCOME: Change in unrealized gains in marketable securities 4 - 4 - Foreign currency translation adjustment 62 - (1 ) - COMPREHENSIVE (LOSS) INCOME $ (8,504 ) $ (437 ) $ (29,858 ) $ 2,792 SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3 OPTICAL COMMUNICATION PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months Ended June 30, 2007 2006 OPERATING ACTIVITIES: Net (loss) income $ (29,861 ) $ 2,792 Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization 3,789 2,567 Impairment of goodwill 8,486 — Inventory write-down 5,108 969 Amortization of discount on marketable securities (560 ) (636 ) Deferred income taxes — (651 ) Stock-based compensation expense 1,311 650 Deferred income taxes 105 — Changes in operating assets and liabilities: Accounts receivable 486 981 Accounts receivable from related party (48 ) — Income taxes receivable 727 (1,200 ) Inventories (2,648 ) (6,911 ) Prepaid expense and other current assets (539 ) (368 ) Accounts payable (612 ) 254 Accounts payable to related parties (2,142 ) (690 ) Accrued payroll related expenses 716 377 Accrued bonuses 622 (522 ) Accrued transitional costs for contract manufacturing 1,234 — Other accrued expenses (1,845 ) (14 ) Income taxes payable 132 (420 ) Net cash used in operating activities (15,539 ) (2,822 ) INVESTING ACTIVITIES: Purchase of marketable securities (58,084 ) (44,379 ) Maturities of marketable securities 112,635 45,000 Sale of assets to related party — 1,000 Investment in StrataLight Communications, Inc. (5,000 ) — Purchase of property, plant and equipment (3,345 ) (766 ) Purchase of intangible assets (450 ) — Net cash provided by investing activities 45,756 855 FINANCING ACTIVITIES: Proceeds from the exercise of stock options and employee stock purchase plan 292 435 Net cash provided by financing activities 292 435 EFFECT OF EXCHANGE RATE CHANGES ON CASH 95 — NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 30,604 (1.532 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 57,413 83,975 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 88,017 $ 82,443 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for interest $ 153 $ 0 Cash (received) paid during the period for income taxes, net $ (731 ) $ 2,428 SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS: Purchase of property, plant and equipment through accounts payable $ 538 $ 13 SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4 NOTES TO CONDENSED CONSOLIDATD FINANCIAL STATEMENTS 1.GENERAL INFORMATION The accompanying unaudited interim condensed consolidated financial statements of Optical Communication Products, Inc., a Delaware corporation (the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and Article 10 of the Securities and Exchange Commission’s Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In management’s opinion, the unaudited condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the Company’s condensed consolidated financial statements as of June 30, 2007 and for all interim periods presented.The condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Annual Report of the Company filed on Form 10-K with the Securities and Exchange Commission for the year ended September 30, 2006. The results of operations for the period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2007.The Company’s operations are primarily located in Woodland Hills, California and Hsinchu, Taiwan (through the acquisition of GigaComm Corporation (now known as OCP Asia, Inc.) in August 2006), referred to as OCP Asia throughout the rest of this document. The Company issued a press release on April 25, 2007, and subsequently filed a Current Report on Form 8-K on April 27, 2007, announcing that our board of directors had received a letter from Oplink Communications, Inc. (“Oplink”) indicating that Oplink had entered into a stock purchase agreement with The Furukawa Electric Co., Ltd. of Japan (“Furukawa”) to purchase Furukawa’s entire interest in the Company’s outstanding capital stock for $1.50 per share payable in cash and stock of Oplink. Oplink also proposed to purchase the Company’s outstanding capital stock not owned by Oplink (or Furukawa) by means of a merger of the Company with a subsidiary of Oplink at a cash purchase price of $1.50 per share of the Company’s Class A common stock, subject to Oplink’s due diligence investigation and negotiation and approval of a definitive acquisition agreement. A special committee of the Company’s board of directors (the “Special Committee”), comprised of its three independent directors,evaluated Oplink’s proposal. On May 4, 2007, the Company issued a press release and filed a Current Report on Form 8-K announcing that the Special Committee had adopted a 30-day shareholder rights plan on May 3, 2007. Under the plan, the Company declared a dividend distribution of one preferred share purchase right for each outstanding share of the Company’s common stock held by shareholders of record as of May 14, 2007.These rights expired on June 2, 2007. On May 7, 2007, Oplink filed an action in the Delaware Court of Chancery seeking to invalidate certain aspects of the shareholder rights plan adopted by the Special Committee.On May 9, 2007, the Company filed a motion with the Delaware Court of Chancery seeking the court to deny the motion filed by Oplink on May 7, 2007.Oplink’s action was subsequently dismissed. On June 5, 2007, Oplink closed its previously announced transaction with Furukawato acquire Furukawa’s entire interest (or approximately 57.9%) in the Company’s outstanding capital stock (all of which was held as Class B common stock) for $1.50 per share, payable in cash and stock of Oplink.Upon transfer of Furukawa’s Class B shares to Oplink, the share automatically converted into shares of Class A common stock. As of such date, the Company became a majority-owned subsidiary of Oplink.Separately, Oplink and the Special Committee reached an agreement in principle whereby Oplink would 5 acquire the outstanding Company common stock not owned by Oplink (or Furukawa) for $1.65 per share in cash. On June 19, 2007, the Company and Oplink signed a definitive merger agreement (the “Merger Agreement”) pursuant to which Oplink will acquire the Company's outstanding capital stock not owned by Oplink for $1.65 per share payable in cash. Upon completion of the merger, the Company will become a wholly owned subsidiary of Oplink.The Company will file proxy materials with the Securities and Exchange Commission (“SEC”)and will call a special meeting of the Company’s stockholders to vote on the proposed merger.The completion of the transaction, which is expected to close by October 2007, is subject to the review and clearance of necessary filings with the SEC and the approval of holders of two-thirds of the outstanding Company shares not currently held by Oplink. Operations–The Company operates in the following two reportable segments; (i) the design and manufacture of fiber optic components for use in metropolitan area networks (“MANs”) and local area networks (“LANs”) via its OCP Woodland Hills reporting unit and reportable segment and (ii) fiber-to-the-home (“FTTH”) network via its OCP Asia reporting unit and reportable segment.The Company’s products consist of optical transmitters, receivers and transceivers which convert electronic signals into optical signals and back to electronic signals, enabling high-speed communication of voice and data traffic over public and private fiber optic networks. Principles of Consolidation– The condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany amounts and transactions have been eliminated. 2. SIGNIFICANT ACCOUNTING POLICIES Use of Estimates in the Preparation of the Financial Statements— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect amounts reported therein. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may differ from those estimates. Cash and Cash Equivalents— Cash and cash equivalents include unrestricted deposits and money market funds with an original maturity at the date of purchase of three months or less. Marketable Securities— Marketable securities represent United States Treasury Notes and United States Federal government debt securities with an original maturity of greater than three months. The United States Treasury Notes are classified as held to maturity because the Company has the intent and ability to hold the securities to maturity. Gross unrealized gains and losses on held-to-maturity marketable securities have historically not been material. Should a decline in the fair value of an individual security or securities be judged to be other than temporary, the cost basis of the security would be written down to fair value and the amount of the write-down would be accounted for as a realized loss. Maturities on held-to-maturity marketable debt securities range from three to eleven months from the date of purchase. The United States Federal government debt securities, which consist of Freddie Mac, Fannie Mae, Federal Home Loan Mortgages, Ginnie Mae and Government National Mortgage obligations, are classified as available for sale as the Company does not have the intent to hold the securities until maturity.These securities are recorded at market value. Unrealized gains and losses (excluding other 6 than-temporary impairments) are reflected in other comprehensive income until realized; realized gains and losses would be included in earnings when the underlying securities are sold.There have been no realized gains or losses on the United States Federal government debt securities as there has been no sale of marketable securities that are available for sale. Investments in marketable securities were as follows at June 30, 2007 and September 30, 2006 (in thousands): Type ofSecurity Book/Cost Fair Value Unrealized Gains Unrealized (Losses) Held to Maturity: United States Treasury Notes June 30, 2007 $ 4,996 $ 4,997 $ 1 $ — September 30, 2006 $ 69,523 $ 69,517 $ — $ (6 ) Available for Sale: United States Federal government debt securities June 30, 2007 $ 10,536 $ 10,540 $ 4 $ — September 30, 2006 $ — $ — $ — $ — Inventories— Inventories are stated at the lower of cost or market value. Cost is determined using the first-in, first-out method. The Company establishes its inventory write-downs based on excess and obsolete inventories determined primarily by historical usage and future demand forecasts. Provisions for excess and obsolete inventory result in a new, lower-cost basis for that inventory and subsequent changes in facts and circumstances do not result in the restoration or increase in that newly established cost basis. Property, Plant and Equipment— Property, plant and equipment are recorded at cost. Assets held for sale, which include land and building, is recorded at the lower of cost or fair value (see Note 8). Provision for depreciation has been made based upon the estimated useful lives of the assets, which range from three to thirty-nine years, using the straight-line method. Leasehold improvements are amortized over the shorter of the term of the lease or estimated useful life. Improvements and betterments are capitalized if they extend the useful life of the asset. Routine repairs and maintenance are expensed when incurred. Impairment of Long-Lived Assets and Goodwill—As discussed in Note 4, SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” requires the Company to test the recoverability of long-lived assets, including identifiable intangible assets with definite lives, whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. In testing for potential impairment under SFAS No. 144, if the carrying value of the asset group exceeds the expected undiscounted cash flows, the Company must then determine the amount by which the fair value of those assets exceeds the carrying value and determine the amount of impairment, if any. In addition, SFAS No. 142, “Goodwill and Other Intangible Assets,” requires that the Company review and test goodwill and indefinite lived intangible assets for impairment on at least an annual basis, rather than amortize them. The Company may be required to review and test for impairment more frequently if events or changes in circumstances indicate that the assets may be impaired. In testing for a potential impairment of goodwill, SFAS No. 142 requires the Company to: (1) allocate goodwill to our 7 various business units to which the acquired goodwill relates; (2) estimate the fair value of those businesses to which goodwill relates; and (3) determine the carrying value of the businesses. If the estimated fair value is less than the carrying value for a particular business unit, then the Company is required to estimate the fair value of all identifiable assets and liabilities of the business unit, in a manner similar to a purchase price allocation for an acquired business unit. This requires the identification of any previously unrecognized intangible assets. When this process is completed, the amount of goodwill impairment is determined. Income Taxes— Income taxes are provided for taxes currently payable or refundable, and deferred income taxes are recognized for future tax consequences of events that have been recognized in the Company’s financial statements or tax returns. Deferred income tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred income tax assets to the amounts that are more likely than not expected to be realized. Foreign Currency Translation—The functional currency of the Company’s foreign operations is the local currency where such operations are located, and as such, the Company’s foreign operations’ assets and liabilities are translated into U.S. dollars at the rate of exchange in effect on the balance sheet date. Revenue and expenses are translated at the average rates of exchange prevailing during each monthly period. The related translation adjustments are recorded as cumulative foreign currency translation adjustments in accumulated other comprehensive income as a separate component of stockholders’ equity. Gains and losses resulting from foreign currency transactions, which are not material, are included in other income, net in the condensed consolidated statements of operations. Earnings per Share— Basic earnings per share are computed using the weighted-average number of common shares outstanding during the period. Diluted earnings per share are computed using the weighted-average number of common shares and dilutive potential common shares outstanding during the period, using the treasury stock method. Revenue Recognition— The Company generally recognizes revenue, net of sales returns and allowances, when persuasive evidence of an arrangement exits, shipment has occurred, all significant contractual obligations have been satisfied, the amount is fixed or determinable and collection is considered probable. Products are generally shipped “FOB shipping point.” In certain limited cases wherein customer acceptance must occur, the Company defers such revenue until such acceptance is obtained and all other revenue recognition criteria have been met. The Company records an allowance for sales returns based on an analysis of the history of sales returns in order to reasonably estimate the allowance. Research and Development Costs— Costs associated with the development of new products and any sustaining engineering costs are charged to expense when incurred. Common Stock— Prior to June 5, 2007, the Company had two classes of common stock with a par value of $0.001per share, Class A common stock and Class B common stock. Holders of ClassA common stock generally had identical rights to holders of ClassB common stock, except that holders of ClassA common stock were entitled to one vote per share while holders of ClassB common stock were entitled to ten votes per share on matters submitted to a vote of the stockholders. As of June 5, 2007, all 8 of the Company’s Class B common stock converted into Class A common stock such that the Company has one class of common stock designated as Class A common stock. Fair Value of Financial Instruments— The recorded values of marketable securities, accounts receivable, accounts payable and accrued expenses approximate their fair values based on their short-term nature. The Company has no long-term debt at June 30, 2007. Concentration of Credit Risk— Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, placed with high credit quality institutions, and accounts receivable. The Company sells products and extends credit to customers, monitors its exposure to credit losses, and maintains allowances for anticipated losses. Accounts receivable from the Company’s customers with amounts greater than 10% of gross accounts receivable amounted to $1,617,000 (14.0%) and $1,345,000 (11.7%) at June 30, 2007 and $1,648,000 (14.0%) at September 30, 2006. Revenue from individual customers with amounts greater than 10% of total revenues amounted to 16.7%, 16.1%, 13.4% and 11.4% for the nine months ended June 30, 2007 and 19.6%, 14.1% and 13.0% for the nine months ended June 30, 2006. Revenue from individual customers with amounts greater than 10% of total revenues amounted to 12.6% and 10.8% for the three months ended June 30, 2007 and 12.2% for the three months ended June 30, 2006. No other individual customer represented more than 10% of total revenues. Segment Reporting— Statement of Financial Accounting Standards (“SFAS”) No.131, “Disclosures about Segments of an Enterprise and Related Information,” establishes standards for the manner in which public companies report information about operating segments in annual and interim financial statements. SFASNo.131 also establishes standards for related disclosures about products and services, geographic areas and major customers. The method for determining what information to report is based on the way management organizes the operating segments within a Company for making operating decisions and assessing financial performance. The Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) are its chief operating decision makers. Due to changes in the economic characteristics of the Company’s reporting units, primarily associated with negative gross margins for OCP Asia during the three months ended March 31, 2007 and those projected for the remainder of the current fiscal year, along with projected lower gross margins for OCP Asia as compared to OCP Woodland Hills for the next three years, the Company determined during the three months ended March 31, 2007 that it operates in two reportable segments: (i) the design and manufacture of fiber optic components for use in MANs and LANs (the OCP Woodland Hills reportable segment) and (ii) the FTTH network (the OCP Asia reportable segment). Stock-Based Compensation— On December16, 2004, the FASB issued SFAS No. 123 (revised 2004), “Share-Based Payment,” (“SFAS No. 123”) which requires compensation costs related to share-based payment transactions to be recognized in the financial statements. With limited exceptions, the amount of compensation cost is measured based on the grant-date fair value of the equity or liability instruments issued. In addition, liability awards are remeasured each reporting period. Compensation cost is recognized over the period that an employee provides service in exchange for the award. SFAS123(R) replaces SFAS123, “Accounting for Stock-Based Compensation,” and supersedes APB Opinion No.25, “Accounting for Stock Issued to Employees.” The Company adopted SFAS123(R) using the modified-prospective transition method. Under this transition method, compensation cost includes: a)compensation cost for all share-based payments granted prior to October1, 2005, but not yet vested, based on the grant-date fair value estimated in 9 accordance with the original provisions of SFAS123, and b)compensation cost for all share-based payments granted subsequent to September30, 2005, based on the grant-date fair value estimated in accordance with the provisions of SFAS123(R). The results for the prior periods have not been restated. The Company adopted the alternative transition method described in FASB Staff Position No.FAS123(R)-3, “Transition Election related to Accounting for the Tax Effect of Share-Based Payment Awards,” in the quarter ended September30, 2006.The alternative transition method includes a simplified method to establish the beginning balance of the additional paid-in capital pool (“APIC pool”) related to the tax effects of stock-based compensation expense, and to determine the subsequent impact on the APIC pool and the consolidated statements of cash flows of the tax effects of stock-based awards that were outstanding upon adoption of SFAS 123(R). The Company will limit the use of the simplified method for determining the subsequent impact on the APIC pool to employee awards that were fully vested and outstanding upon the adoption of SFAS 123(R). The Company will track individual option exercises to evaluate if they were fully vested at the adoption date. If option exercises were not fully vested, the Company will offset the related deferred tax asset against the actual tax benefit realized before applying against the APIC pool. The impact on the APIC pool of awards partially vested upon, or granted after, the adoption of SFAS 123(R) will be determined in accordance with the guidance in SFAS 123(R).The adoption of FAS 123(R)-3 did not have a significant impact on the Company’s condensed consolidated financial statements. Recent Accounting Pronouncements In June 2006, the FASB issued FASB Interpretation No. (FIN) 48— “Accounting for Uncertainty in Income Taxes— an interpretation of FASB Statement No.109”. FIN48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN48 also provides guidance on accounting for derecognition, interest, penalties, accounting in interim periods, disclosure and classification of matters related to uncertainty in income taxes, and transitional requirements upon adoption of FIN48. FIN48 is effective for fiscal years beginning after December15, 2006. Management is currently evaluating the effect that adoption of this interpretation will have on the Company’s consolidated financial position and results of operations. In September 2006, the FASB issued SFASNo.157, “Fair Value Measurements.” SFASNo.157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFASNo.157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, SFASNo.157 does not require any new fair value measurements. This statement is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. Management is currently evaluating the effect that the adoption of this pronouncement will have on the Company’s consolidated financial position or results of operations. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting BulletinNo.108 (“SAB108”), “Considering the Effects of Prior Year Misstatements When Quantifying Misstatements in Current Year Financial Statement.” Due to diversity in practice among registrants, SAB108 expresses SEC staff views regarding the process by which misstatements in financial statements are evaluated for purposes of determining whether financial statement restatement is necessary. SAB108 is effective for fiscal years ending after November15, 2006.The Company has adopted SAB 108 for the fiscal year ended September 30, 2007 and it did not have a significant impact on the Company’s consolidated financial statements. 10 In February 2007, the FASB issued SFAS No. 159 “The Fair Value Option for Financial Assets and Liabilities – Including an amendment of FASB Statement No. 115” (SFAS 159), which permits entities to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for the Company beginning October 1, 2008, and the provisions of SFAS 159 will be applied prospectively as of that date. Management is currently evaluating the effect that adoption of this statement will have on the Company’s consolidated financial position and results of operations when it becomes effective in 2008. 3.ACQUISITION OF OCP ASIA On August 24, 2006, the Company completed the acquisition of OCP Asia (formerly GigaComm Corporation, a Taiwan corporation) pursuant to the Primary Stock Purchase agreement by and among the Company, OCP Asia, certain stockholders of OCP Asia and YEONGYI (Asia) Co., Ltd., a Taiwan corporation, as a selling stockholder and the representative of the selling stockholders (the “Selling Stockholders”).Pursuant to the Primary Stock Purchase Agreement and additional stock purchase agreements entered into with additional holders of common stock holding shares of OCP Asia common stock, the Company acquired 96.88% of the issued and outstanding shares of OCP Asia common stock and paid consideration of approximately $18.7 million, consisting of both cash payments to stockholders of OCP Asia and the repayment of all of OCP Asia’s outstanding debt obligations (the “Acquisition”).As a result of the transaction, OCP Asia became a subsidiary of the Company and the Company was able to expand its market presence in Asia.This expanded presence in Asia and the potential that OCP Asia will become a second source for lasers are factors contributing to the Company recording goodwill as a result of the Acquisition.The Company has consolidated the financial position and results of operations of OCP Asia since the date of acquisition. The acquisition was accounted for using the purchase method of accounting.The carrying values of OCP Asia’s assets and liabilities were adjusted to reflect the estimated fair values of the assets and liabilities as of the acquisition date to the extent of the Company’s 96.88% controlling interest.The remaining 3.12% was accounted for at OCP Asia’s historical basis. The acquisition price was comprised of the following (in thousands): Purchase price $ 18,704 Transaction costs 702 $ 19,406 Of the $19,406,000 acquisition price, $1,050,000 is held in escrow as of June 30, 2007.Pursuant to a Settlement Agreement and Mutual General Release dated June 15, 2007, between the Company, the Selling Stockholders and TechMark Agencies USA (TechMark”), $265,000 was disbursed from escrow to TechMark in settlement of certain claims and $56,000 was disbursed from escrow to reimburse the Company for legal fees and expenses in connection with the TechMark claim. The remaining amount in escrow is to be distributed to the Selling Stockholders at the end of a contingency period of approximately one year from the date of the agreement pending resolution of any matters that may arise relating to Selling Stockholders’ indemnification provisions in the Primary Stock Purchase Agreement. The purchase price allocation below is based on the estimated value of the inventory, fixed assets and intangible assets acquired and the related income tax impact of the purchase accounting adjustments.During the three and six months ended March 31, 2007, the purchase price allocation was adjusted to reduce the fair value of inventory by $641,000 and $1,128,000, respectively, and increase the fair value of 11 intangible assets by $872,000.The Company adjusted the purchase price allocation at the end of the Company’s second fiscal quarter ended March 31, 2007, including the allocation to identifiable intangible assets.The Company does not expect that goodwill will be deductible for tax purposes. During the three and six months ended March 31, 2007, the purchase price allocation was adjusted to reduce the fair value of inventory by $641,000 and $1,128,000, respectively, and increase the fair value of intangible assets by $872,000.The Company adjusted the purchase price allocation at the end of the Company’s second fiscal quarter ended March 31, 2007, including the allocation to identifiable intangible assets.The Company does not expect that goodwill will be deductible for tax purposes. The purchase price allocation is as follows (in thousands): Cash $ 196 Accounts receivable 2,264 Inventories 3,733 Prepaids and other current assets 782 Fixed assets 7,072 Other assets 160 Intangible assets 3,100 Goodwill 8,486 Accounts payable (4,573 ) Accrued liabilities (1,588 ) Other liabilities (226 ) $ 19,406 The allocation of the purchase price to identifiable intangible assets, along with their respective estimated useful lives, is as follows (in thousands): Developed technology (6.5 years) $ 2,325 Customer relationships (3 years) 775 $ 3,100 In accordance with SFAS No. 142, goodwill is assigned to the Company’s reporting units based upon the expected benefit from the synergies of the acquisition.The expected benefit represents the difference in the fair value of the reporting units prior to and after the acquisition.The Company has determined that the acquisition of OCP Asia will provide cost savings to OCP Woodland Hills associated with the manufacturing of lasers.Prior to the acquisition, the Company was solely dependent upon Furukawa for certain lasers.The increase in fair value of the OCP Woodland Hills reporting unit before as compared to after the acquisition of OCP Asia, due to the cost savings synergies, has resulted in all of the goodwill being allocated to OCP Woodland Hills (see note 4). The table below sets forth the changes in goodwill, which is entirely allocated to the OCP Woodland Hills segment, from September 30, 2006 to June 30, 2007 (in thousands): Balance as of September 30, 2006 $ 8,330 Purchase price adjustments: Inventories 1,128 Intangible assets (872 ) Other (100 ) 8,486 Impairment of goodwill (8,486 ) Balance as of June 30, 2007 $ 0 12 4.IMPAIRMENT OF LONG-LIVED ASSETS As required by SFAS No.144, the Companyevaluates its long-lived assets, such as property and equipment and intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying value of the asset might be impaired.In addition, SFAS No. 142 requires that the Company review and test goodwill for impairment if events or changes in circumstances indicate the goodwill may be impaired. During the three months ended March, 31 2007, due to a decline in the projected gross profit margins associated with a decline in sales volume and a reduction in sale prices primarily due to market conditions and a legacy product line, the Company performed an impairment analysis, pursuant to SFAS No. 144 and SFAS No. 142.As required, the Company first performed the required impairment analysis under SFAS No. 144 for each of the reporting units.For purposes of estimating future cash flows from potentially impaired assets, the Company groups assets at the lowest level for which there are identifiable cash flows that are largely independent of the cash flows of other groups of assets.The lowest level for which identifiable cash flows are determinable is at the reporting unit level.The carrying value of a reporting unit is considered impaired when the anticipated undiscounted cash flow for such reporting unit is less than its carrying value. Based upon our SFAS No. 144 impairment analysis, the Company concluded that the undiscounted cash flow over the useful life of the primary assets of OCP Asia (e.g. machinery and equipment) exceeded their carrying values.Accordingly, there was no impairment of the long-lived assets of OCP Asia. The undiscounted cash flows over the useful life of the primary asset (machinery and equipment) of OCP Woodland Hills were less than its carrying value, including goodwill.In accordance with SFAS No. 144, as the Company tests impairment at the reporting unit level, the asset group includes goodwill.The Company then determined that the fair value of the OCP Woodland Hills reporting unit was less than its carrying value, including goodwill. Fair market value for OCP Woodland Hills is determined using its anticipated cash flows discounted at a rate based on its weighted average cost of capital.Accordingly, there was impairment of the long-lived assets of OCP Woodland Hills.Based on the Company’s SFAS No. 144 impairment analysis, the Company concluded that the entire $8,486,000 of recorded goodwill for OCP Woodland Hills was impaired.There was no impairment of the property and equipment and intangible assets of OCP Woodland Hills.The goodwill impairment charge was expensed as a non-cash charge to continuing operations during the three months ended March 31, 2007. With respect to our impairment testing, the fair market value of our reporting units was estimated by utilizing forecasted discounted cash flows. Judgments and assumptions about future values are complex and often subjective. They can be affected by a variety of factors, including but not limited to, significant negative industry or economic trends, significant changes in the manner or use of the acquired assets, the strategy of our overall business and significant underperformance relative to expected historical or projected future operating results. Although the Company believes the judgments and assumptions used in the impairment tests are reasonable and appropriate, there is nonetheless a high degree of uncertainty and judgment involved. 5.TRANSITION TO CONTRACT MANUFACTURING On November 1, 2006, the Company announced that it reached an agreement with SAE Magnetics (H.K.) Limited (SAE), a wholly-owned subsidiary of TDK Corporation, which enabled the Company to begin manufacture of certain of its product lines in China in July 2007.The Company expects to maintain its existing manufacturing facilities but has begun reducing its manufacturing workforce in Woodland Hills, California and at OCP Asia.In connection with this workforce reduction, the Company expects to incur transitional charges of approximately $3.4 million during the fiscal year ending September 30, 2007, which includes approximately $2.6 million for the OCP Woodland Hills reporting segment and $0.8 million for the OCP Asia reporting segment, and $0.3 million during the 13 fiscal year ending September 30, 2008, which is attributable to the OCP Woodland Hills reporting segment. These transitional charges, which are primarily estimated severance and retention payments, along with expenses incurred to relocate certain fixed assets and product qualification associated with the manufacturing of certain of our product lines in China which began in July 2007, are being recorded in accordance with SFAS 146, “Accounting for Costs Associated with Exit or Disposal Activities,” and SFAS 112, “Employees’
